Writ of Mandamus Dismissed, Opinion issued November 29, 2012




                                             In The
                                      ttntrt 01 41pi1ft
                          Fift1 IiEitrirt of xa at ktlla
                                        No. 05-12-01564-CV


              IN RE MESQUITE INDEPENDENT SCHOOL DISTRICT, Relator


                  Original Proceeding from the 116th Judicial District Court
                                    Dallas County, Texas
                              Trial Court Cause No. 11-09131-F


                               MEMORANDUM OPINION
                            Before Justices Bridges, Lang, and Fillmore
                                    Opinion by Justice Bridges

       Relator filed this petition for writ of mandamus seeking an order from the trial court staying all

proceedings in that court during the pendency of relator’s interlocutory appeal. The facts and issues

are well known to the parties, so we need not recount them herein. The relief requested by relator has

been granted. Therefore, the issues presented in this petition are moot. See Dow Chem. Co. v. Garcia,

909 S.W.2d 503, 505 (Tex. 1995) (orig. proceeding), In re Gill, No. 06-04-00090-CV, 2004 WL
1 884498 at * I (Tex. App.—Texarkana Aug.24, 2004, orig. proceeding). Accordingly, weDISMISS

relator’s petition br a writ of mandamus. We LIFT the stay imposed by this Court’s November 16,

2012 order.




                                                       DAVID L. BRIDGES
                                                       JUSTICE
121564F.P05